DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated October 1, 2021, has been entered.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities.
Considering Claims 1 and 4: Applicant should remove the internal periods in claims 1 and 4 that appear in the description of the IZOD impact energy following the term “0 °C.”
Considering Claim 4: In claim 4, the language “. . . a terpolymer of ethylene and acrylic ester, glycidyl methacrylate,, wherein . . .” should be amended to recite “. . . a terpolymer of ethylene, acrylic ester, and glycidyl methacrylate, wherein . . . .”

Claim Rejections – 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 5 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Considering Claim 5: Dependent Claim 5 depends from independent claim 4.  Claim 5 recites only that the “at least one compatibilizer is a terpolymer of ethylene, acrylic ester and glycidyl methacrylate.”  Claim 4 recites that the claimed composition comprises “at least one compatibilizer that is a terpolymer of ethylene and acrylic ester, glycidyl methacrylate.”  While the examiner has objected to this language in claim 4, it is clear that the terpolymer of claim 4 is a terpolymer of ethylene, acrylic ester and glycidyl methacrylate.”  Accordingly, the sole limitation of claim 5 exactly matches a limitation required by parent claim 4.  Therefore, claim 5 fails to further limit the subject matter of claim 4, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claim 1: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches an example composition containing 71.85 percent of the polyamide PA12 (i.e., nylon 12) and 14 percent of the unmodified polyolefin HDPE.  (Id. ¶¶ 0140-0141; Table 1, Sample 2).  The amounts of polyamide and unmodified polyolefin in this example composition fall within the ranges for these two components recited by claim 1.  The polyamide PA12 in the example composition of Emad reads on the nylon 12 of claim 1.  The polyethylene in the example composition of Emad is HDPE rather than linear low density polyethylene (i.e., LLDPE), as claimed.  However, Emad teaches generally that it is suitable to use any of LDPE, HDPE, or LLDPE as an unmodified polyolefin in the composition.  (Id. ¶ 0107).
Emad appears to be silent as to the structure of the modified polyolefin used in the example compositions.  However, Emad teaches generally that it is suitable to use polyolefins that are copolymers of ethylene, alkyl acrylate, and maleic anhydride.  (Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 1.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified polyolefin that is a copolymer of ethylene, alkyl acrylate, and maleic anhydride as the modified polyolefin in the example compositions of Emad, and the motivation to have done so would have been, as Emad suggests, that this modified polyolefin is suitable for use in the composition of Emad.  (Id.).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch or that the IZOD impact energy of the composition at 0 °C is “at least twice that of a neat polyamide.”  However, the reference teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, the claimed impact energy properties are achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed absolute and relative Izod Impact energies measured under the claimed conditions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 2: Emad teaches that the term alkyl acrylate includes butyl acrylate.  (Emad, ¶ 0112).
Considering Claim 3: Emad teaches that the modified polyolefin is polyethylene grafted with maleic anhydride (Emad, ¶¶ 0065-0066).
Considering Claims 19 and 20: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 19 and 20.
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”), as applied above to claim 1, and further in view of Hans-Georg Elias & Rolf Mülhaupt, Plastics, General Survey, 2. Production of Polymers and Plastics, in Ullmann’s Encyclopedia of Industrial Chemistry, 38 pages, published online 2015 (“Elias”).
Considering Claims 17 and 18: The relevant teachings of Emad are discussed above with respect to the obviousness rejection of claim 1.
	Emad does not teach that the composition is in the form of a powder or a filament.  However, Elias teaches typical 3D printing techniques utilizing polymer powders or filaments.  (Elias, 37, second column, final paragraph).  Elias is analogous art because it is directed to the same field of endeavor as the claimed invention, namely production of polymers and plastics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the composition of Emad into a powder or filaments for 3D printing, and the motivation to have done so would have been, as Elias suggests, that this technique is emerging as a highly-versatile processing technology for rapid manufacturing.  (Id.).
Claims 4-7, 13-16, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claims 4, 5, and 7: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches an example composition containing 71.85 percent of the polyamide PA12 (i.e., nylon 12) and 14 percent of the unmodified polyolefin HDPE.  (Id. ¶¶ 0140-0141; Table 1, Sample 2).  The amounts of polyamide and unmodified polyolefin in this example composition fall within the ranges for these two components recited by claim 4.  The polyamide PA12 in the example Id. ¶ 0107).
Emad appears to be silent as to the structure of the modified polyolefin used in the examples.  However, Emad teaches generally that it is suitable to use polyolefins that are terpolymers of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate.  (Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 4.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified polyolefin that is a terpolymer of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate as the modified polyolefin in the example compositions of Emad, and the motivation to have done so would have been, as Emad suggests, that this modified polyolefin is suitable for use in the composition of Emad.  (Id.).
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch or that the IZOD impact energy of the composition at 0 °C is “at least twice that of a neat polyamide.”  However, the reference teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, the claimed impact energy properties are achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed absolute and relative Izod Impact energies measured under the claimed conditions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 6 and 13-15: Emad is silent as to the bio-based carbon content of the composition or components.  However, the bio-based carbon content limitation of the present claims refers to the process by which the claimed composition (or the components thereof) is prepared rather than the structure of the composition (or components).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Considering Claim 16: Emad teaches that the composition is blended by reactive extrusion.  The references does not expressly use the term “melt blending.”  However, one of ordinary skill would reasonably understand that the reactive extrusion of Emad would entail both melting the components and blending them.  Furthermore, the “melt blending” limitation of claim 16 refers to the process by which the claimed composition is prepared rather than the structure of the composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the method of combining the components of the composition would materially affect the structure of the final product.
Considering Claims 21 and 22: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 21 and 22.
Response to Arguments
Applicant’s arguments in the remarks dated October 1, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 9-13 of the remarks, applicant argues that the obviousness rejection of claim 1 should be withdrawn because Emad does not teach the impact strength properties recited by claim 1.  Applicant argues that these properties are not inherent in the composition of Emad because Emad teaches a different type and amount of polyethylene.  This argument has been fully considered but is not found to be persuasive.  With respect to the point applicant makes about the polyethylene, the examiner submits that at ¶ 0107 Emad identifies LLDPE (i.e., the polyethylene of claim 1) as one of three types of polyethylenes suitable to use in the composition of Emad.  Further, at Table 1, Sample 2, Emad teaches an example composition containing 14 of the unmodified polyethylene HDPE.  This amount of polyethylene falls within the claimed range.  If, as applicant appears to suggest, the use of LLDPE is critical to obtaining the claimed impact strength properties, it is the examiner’s position that such properties would necessarily flow from substituting the HDPE in the example composition of Emad with the LLDPE also taught by Emad.  
Addressing applicant’s broader point on whether the examiner has fairly concluded that the claimed impact strength properties would necessarily flow from the composition taught by Emad, the examiner notes that applicant does not assert that an unclaimed structural feature of the present invention is critical to achieving the claimed impact strength properties.  Under 35 U.S.C. § 112(b), applicant is required to claim the subject matter which applicant “regards as the invention.”  The examiner considers this requirement when interpreting the claim language.  See MPEP § 2173, 2173.01.  Accordingly, examiner considers the structure of the claimed composition to reflect the subject matter which applicant regards as the invention.  It is the examiner’s position that it would not be reasonable to interpret the claimed impact strength properties as being achieved by an unclaimed structural aspect of the invention because this would 
B) At pages 13-15 of the remarks, applicant argues that the obviousness rejection of claim 1 should be withdrawn because the claimed composition achieves unexpected results.  The alleged unexpected is an improved Izod impact strength flowing from the use of the claimed polyethylene in the claimed amount.  This argument has been fully considered but is not found to be persuasive for substantially the reasons given at pages 8 and 9 of the Office Action dated June 1, 2021.  Applicant presents no objective evidence of unexpected results that are commensurate in scope with the claimed invention.
C) At pages 15 and 16 of the remarks, applicant argues that the obviousness rejection of claim 1 should be withdrawn because Emad does not teach that the carbon of the composition is “bio-based.”  First, applicant argues that there is a difference in “products obtained from natural raw materials” and “fossil source products” in terms of an ability “to be incinerated at the end of their life cycle and only produce CO2 of a non-fossil origin.”  Second, applicant points out that polymer compositions from natural raw materials have a different isotopic content than polymer compositions from fossil sources.  These two arguments have been fully considered but are not found to be persuasive.  
With respect to the first argument, applicant is making the obvious point about the lifecycle of products obtained from different sources.  However, this argument does not explain why there would be any meaningful structural difference between a composition obtained from a natural source and the same composition obtained from to a fossil source.  
With respect to the second argument, applicant does point to an actual structural difference between carbon obtained from natural sources and carbon obtained from fossil sources, namely a difference in isotopic content.  However, this difference in isotopic content would not give rise to any meaningful difference in the chemical or physical properties of a polymer composition with polymers molecules containing the 
D) Applicant’s remaining arguments concerning claim 4 and dependent claims 17-18 have been fully considered but are not found to be persuasive for substantially the reasons given above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767